TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 14, 2016



                                      NO. 03-15-00455-CV


                                     Scott P. Ogle, Appellant

                                                 v.

             Maeli Hector, a/k/a Maeli Arellano, a/k/a Maeli Johnson, Appellee




   APPEAL FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
        BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
  DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE PURYEAR
              DISSENTING OPINION BY JUSTICE PEMBERTON


This is an appeal from the judgment signed by the trial court on July 6, 2015. Having reviewed

the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Appellant shall pay all costs relating to this appeal,

both in this Court and the court below.